DETAILED ACTION
This communication is in response to the amendment filed 11/2/22 in which claims 1-9 and 16-20 were amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The applicant argues:
According to paragraphs [0044, 0052, 0061, 0077, 0079, 0081, 0098, 0095, 0134 and 0136] of Cohen, Cohen merely discloses that a chat + document editing application enables a user of client device to participate in a document editing session, associated with a chat session, concurrently with users of other client devices, a embedded request is an invitation entered into a chat session or document to invite a specified user to a chat session, document editing session or chat + document editing session. In Cohen, the chat application is integrated within a document editing application or email application to invite the specified user to the chat + document editing session. In other words, the whole process of inviting the specified user to join the chat + document editing session is implemented by the chat + document editing application, or the whole process of inviting the specified user to join the chat + document editing session is implemented by a web page with the chat + document editing application. That is, the whole process of inviting the specified user to join the chat + document editing session is implemented in the IM application or on the web page. But Cohen does not disclose that in response to an interaction occurs in the web page, generating a notification message in the IM application. In other words, Cohen does not disclose that the interworking between the web page and the IM client. Cohen does not disclose that in response to a second user mentions a first user in the online document on the web page, generating a notification message in an instant messaging session list of on the instant messaging client. Cohen does not disclose that in response to the second user mentions content published by the first user in the online document on the web page, generating a notification message in an instant messaging session list on the instant messaging client. 
Applicant’s arguments have been fully considered. However, Cohen teaches that the server detects within the respective document text, an embedded request to invite a specified user to access the respective document. Paragraph 98. The server adds the specified user to the access control list of the respective document in response to detecting the embedded request and also sends an invitation to the specified user in response to detecting the embedded request. Id. Specifically, the server sends a chat invitation to the client of the specified user in response to detecting the embedded request. Paragraph 94. If the invited user is logged into a chat application connected to the server system, the invited user receives a chat notification or a chat window is automatically opened on the user’s screen. Paragraph 95. Accordingly, Cohen discloses that in response to an interaction occurring on the web page, generating a notification message in the IM application.
Cohen does not disclose that the document container is integrated into the instant messaging client. In Cohen, the chat window is integrated into a document editing application (email application). That is, the object to be integrated is the chat window, and the destination where integrated to is the email application. In contrast, in the amended claim 1 of the present application, the document container is integrated into an framework of the instant messaging client. That is, the object to be integrated is the document container, and the destination where integrated to is the instant messaging client. Thus, the object to be integrated in Cohen is essentially different from the object to be integrated in the present application, and the destination where integrated to in Cohen is essentially different from the destination where integrated to in the present application. 
Applicant’s arguments have been fully considered. However, Cohen is now remapped in combination with Ono to teach the argued feature. 
Cohen does not disclose that in response to the first user is mentioned in the online document on the web page, the online document is displayed in the instant messaging client through the document container integrated in the instant messaging client to the first user. That is, Cohen does not disclose that jumping to the target link address in an instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client. Cohen does not disclose that the document container is integrated into an framework of the instant messaging client. 
In Cohen, the purpose of sending the embedded request is to invite the first user to join the session, in other words, the function of the embedded request is to invite the first user to join the session. In contrast, in the amended claim 1 of the present application, the purpose of generating the online document notification message in the instant messaging session list on the instant messaging client is to notify the first user that the first user was mentioned by the second user in the online document in the web page or that the second user mentions content published by the first user in the online document in the web page. In other words, the function of the online document notification message is to notify the first user that the first user was mentioned by the second user in the online document in the web page or that the second user mentions content published by the first user in the online document in the web page. Thus, the purpose of sending the embedded request in Cohen is essentially different from the purpose of generating the online document notification message in the instant messaging session list on the instant messaging client in the present application; and the function of the embedded request in Cohen is essentially different from the function of the online document notification message in the present application. 
In contrast, the amended claim 1 of the present application recites in response to receiving an interactive instruction for a first user through the online document on a web page, generating an online document notification message in an instant messaging session list of the first user on the instant messaging client, wherein the interactive instruction comprises that a second user mentions the first user in the online document or that the second user mentions content published by the first user in the online document; and jumping to the target link address in an instant messaging window of the instant messaging client through a document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client, wherein the document container is integrated into an framework of the instant messaging client.
Applicant’s arguments have been fully considered. However, as discussed below, Cohen teaches the server system detecting within the respective document text, an embedded request to invite a specific user to access the respective document and sending an invitation to the specified user via, e.g., a chat notification. Paragraphs 95, 98. Cohen thus teaches sending a notification as argued, irrespective of the purpose for the notification. Cohen is now remapped in combination with Ono to teach the instant messaging framework integrating the document editing application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (CA 2828011 A1; published Sep. 20, 2012) in view of Ono (JP 2015207088-A; published Nov. 10, 2015).
Regarding claim 1, Cohen discloses [a] method for displaying an online document, wherein the method is applied to an instant messaging client and comprises: 
in response to receiving an interactive instruction for a first user through the online document on a web page, generating an online document notification message in an instant messaging session list of the first user on the instant messaging client, wherein the interactive instruction comprises that a second user mentions the first user in the online document or that the second user mentions content published by the first user in the online document; (see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 57 (web page with an embedded chat application), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95))
in response to receiving an instruction triggering the online document notification message, acquiring a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
jumping to the target link address in an instant messaging window of the instant messaging client through a document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client, wherein the document container is integrated into an framework of the instant messaging client (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).
Cohen does not expressly disclose that the chat application uses a document container that is integrated into the instant messaging client such that the document is displayed in the instant messaging window of the instant messaging client and the document container is into a framework of the chat application. However, Ono teaches when an operation such as a tap for selecting a file name from a chat screen is received from the user, the smart device displays a menu of various processes such as “preview” such that when an operation of selecting “preview” from the menu is received from the user, the smart device acquires the selected file from the file server and displays a preview screen in the chat application. See paragraphs 104-05, figure 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Ono to provide a preview of the document to be edited in the chat window, at least because doing so would enable preview of documents on a handheld device, e.g., a smart phone. 

Regarding claim 2, Cohen, in view of Ono, discloses the invention of claim 1 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client comprises: 
in the online document displayed in the instant messaging window of the instant messaging client, positioning and displaying information corresponding to the interactive instruction for the first user (see paragraph 135 (in some embodiments, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user; in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user)).

Regarding claim 6, Cohen, in view of Ono, discloses the invention of claim 2 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof)) 
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 7, Cohen, in view of Ono, discloses the invention of claim 3 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 8, Cohen, in view of Ono, discloses the invention of claim 4 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 9, Cohen, in view of Ono, discloses the invention of claim 5 as discussed above. Cohen further discloses wherein jumping to the target link address in the instant messaging window of the instant messaging client through the document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client further comprises: 
in a first display area of the instant messaging window, positioning and displaying the information corresponding to the interactive instruction for the first user; and (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))
in a second display area of the instant messaging window, displaying a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 10, Cohen, in view of Ono, discloses the invention of claim 1 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 11, Cohen, in view of Ono, discloses the invention of claim 2 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 12, Cohen, in view of Ono, discloses the invention of claim 3 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 13, Cohen, in view of Ono, discloses the invention of claim 4 as discussed above. Cohen further discloses in response to receiving a switching instruction, jumping to the target link address in a preset browser and displaying the online document in the preset browser, wherein a number of editing functions for the online document displayed in the preset browser is greater than a number of editing functions for the online document displayed in the instant messaging window (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Regarding claim 16, Cohen discloses [a]n apparatus for displaying an online document, comprising a processor and a memory for storing execution instructions executed by the processor, wherein the processor is configured to: 
in response to receiving an interactive instruction for a first user through the online document on a web page, generate an online document notification message in an instant messaging session list of the first user on the instant messaging client, wherein the interactive instruction comprises that a second user mentions the first user in the online document or that the second user mentions content published by the first user in the online document; (see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 57 (web page with an embedded chat application), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95))
in response to receiving an instruction triggering the online document notification message, acquire a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
jump to the target link address in an instant messaging window of the instant messaging client through a document container integrated into the instant messaging client and display the online document in the instant messaging window of the instant messaging client, wherein the document container is integrated into an framework of the instant messaging client (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).
Cohen does not expressly disclose that the chat application uses a document container that is integrated into the instant messaging client such that the document is displayed in the instant messaging window of the instant messaging client and the document container is integrated into a framework of the chat application. However, Ono teaches when an operation such as a tap for selecting a file nae from a chat screen is received from the user, the smart device displays a menu of various processes such as “preview” such that when an operation of selecting “preview” from the menu is received from the user, the smart device acquires the selected file from the file server and displays a preview screen in the chat application. See paragraphs 104-05, figure 16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Ono to provide a preview of the document to be edited in the chat window, at least because doing so would enable preview of documents on a handheld device, e.g., a smart phone.

Regarding claim 17, Cohen, in view of Ono, discloses the invention of claim 16 as discussed above. Cohen further discloses wherein the processor is further configured to, in the online document displayed in the instant messaging window of the instant messaging client, position and display information corresponding to the interactive instruction for the first user (see paragraph 135 (in some embodiments, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user; in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user)).

Regarding claim 18, Cohen, in view of Ono, discloses the invention of claim 17 as discussed above. Cohen further discloses wherein the processor is configured to: 
in response to the interactive instruction for the first user being that the second user mentions the first user in the online document, position a place where the second user mentions the first user in the online document; (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)) or in response to the interactive instruction for the first user being that the second user edits the content published by the first user in the online document, position a content area targeted when the second user edits the content; (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)) or in response to the interactive instruction for the first user being that the second user comments on the content published by the first user in the online document, position a content area targeted when the second user comments and a comment area generated when the second user comments; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user))
display the place in the online document displayed in the instant messaging window and highlight an area where a mentioned identifier of the first user is located, or highlight the content area in the online document displayed in the instant messaging window, or highlight the content area and the comment area in the online document displayed in the instant messaging window (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 19, Cohen, in view of Ono, discloses the invention of claim 17 as discussed above. Cohen further discloses wherein the instant messaging window comprises a first display area and a second display area; and the processor is further configured to, in the first display area of the instant messaging window, position and display the information corresponding to the interactive instruction for the first user and, (see paragraph 105 (the embedded request (“first display area”) and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof)) in the second display area of the instant messaging window, display a notification message corresponding to the information, wherein the first user is allowed to reply to the notification message in the second display area (see paragraph 105 (the embedded request and/or the pre-defined amount of chat content (“second display area”) before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof))).

Regarding claim 20, Cohen discloses [a] non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computer processor, are configured to cause the computer processor to perform the following steps: 
in response to receiving an interactive instruction for a first user through the online document on a web page, generating an online document notification message in an instant messaging session list of the first user on the instant messaging client, wherein the interactive instruction comprises that a second user mentions the first user in the online document or that the second user mentions content published by the first user in the online document; (see paragraphs 44 (“chat + document” session), 52 (chat + document editing application for concurrently chatting and editing documents), 61 (the chat + document editing application enables a user of a client device to edit a document and to have chat communications with users of other client devices who are jointly editing the document with the user of the client), 77 (embedded request (“interactive instruction”) is an invitation entered into a chat session or document to invite a specific user to a chat session, document editing session, or chat + document editing session), 79 (inline addressing module generates invitations to chat sessions, invitations to document editing sessions, and invitations to chat + document editing sessions, the invitations are generated in response to detecting an embedded request in the chat or document content), 81 (the inline addressing module sends the invitation through an active window of an application, an inactive window of an application, or through email or SMS (“online document notification message”)), 98 (server system detects within the respective document text, an embedded request to invite a specific user to access the respective document and an invitation is sent to the specified user via, e.g., a chat notification, see paragraph 95))
in response to receiving an instruction triggering the online document notification message, acquiring a target link address; and (see paragraphs 134 (the invitation includes a link to the document being edited or optionally the link includes a command or position parameter specifying a portion of the document to be initially displayed or presented by the specified user’s client device when the link is selected or activated by the specified user))
jumping to the target link address in an instant messaging window of the instant messaging client through a document container integrated into the instant messaging client and displaying the online document in the instant messaging window of the instant messaging client, wherein the document container is integrated into an framework of the instant messaging client (see paragraphs 134 (when the link is selected or activated by the specified user, a new document window opens and the document is displayed; in some embodiments, the link includes one or more commands that specify to the specified user’s document editing application, which portion of the document to initially display when the document is opened), 136 (in some embodiments the chat application is integrated within another application such as a document editing application (e.g., chat + document editing application or web page with chat + document editing application)).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Ono as applied to claim 2 above, and further in view of Sitrick (US 2012/0284197 A1; published Nov. 8, 2012).
Regarding claim 3, Cohen, in view of Ono, discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user mentions the first user in the online document, in the online document displayed in the instant messaging window of the instant messaging client, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a place where the second user mentions the first user in the online document; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user). See paragraph 135. Yet, Cohen does not specifically disclose displaying the place in the online document displayed in the instant messaging window and highlighting an area where a mentioned identifier of the first user is located. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Regarding claim 4, Cohen, in view of Ono, discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user edits the content published by the first user in the online document, in the online document displayed in the instant messaging window of the instant messaging client, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a content area targeted when the second user edits the content; and (see paragraph 135 ("LocID" is a parameter or command that identifies a location within the document of the DocID document that is to be shown upon user activation of the link; In some implementations, the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches in some other implementations the LocID identifies a position in the document that is at, adjacent or substantially adjacent (e.g., with a predefined edit distance) of the embedded request to invite the specified user). See paragraph 135. Yet, Cohen does not specifically disclose highlighting the content area in the online document displayed in the instant messaging window. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Regarding claim 5, Cohen, in view of Ono, discloses the invention of claim 2 as discussed above. Cohen further discloses wherein in response to the interactive instruction for the first user being that the second user comments on the content published by the first user in the online document, in the online document displayed in the instant messaging window of the instant messaging client, positioning and displaying the information corresponding to the interactive instruction for the first user comprises: 
positioning a content area targeted when the second user comments and a comment area generated when the second user comments; and (see paragraph 135 (the invitation text includes a portion of the document that the specified user is being invited to edit, view or co-write; the LocID identifies a comment within the document content, where the identified comment is the comment containing the embedded request to invite the specified user)).
Cohen teaches the embedded request and/or the pre-defined amount of chat content before and/or after the embedded request is visually distinguished by bolding, underlying, italicizing, changing font style, adding a graphical indicator, blinking/flashing, font effects (e.g., shadowing, outlining, embossing and engraving), highlighting or any combination thereof)). Yet, Cohen does not specifically disclose highlighting the content area and the comment area in the online document displayed in the instant messaging window. However, Sitrick teaches highlighting the precise location in a document of the text to bring attention to it in a collaborative document editing scenario. See paragraph 94. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Sitrick to highlight the portion of the text in the document that the user is being invited to look at, at least because doing so would enable the user to instantly see what correction is being suggested. Sitrick, paragraph 94.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Ono as applied to claim 1 above, and further in view of Yang (US 2019/0212829 A1; published Jul. 11, 2019).
Regarding claim 14, Cohen, in view of Ono, discloses the invention of claim 1 as discussed above. Cohen teaches a system for inviting users to chat sessions and document editing sessions, but does not disclose in response to receiving a topping instruction, displaying an icon of the online document on top in the instant messaging session list, wherein an opening instruction of the online document is able to be triggered through the icon of the online document. However, Yang teaches pinning an icon of a target object at the top of a menu in a messaging application running on a mobile device. See paragraphs 26-31. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Yang to providing a pin icon to pin the document to the top of the menu, at least because doing so would remind the user of the document editing task. Yang, paragraph 26.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Ono as applied to claim 1 above, and further in view of Lemonik (US 2011/0252339 A1; published Oct. 13, 2011).
Regarding claim 15, Cohen, in view of Ono, discloses the invention of claim 1 as discussed above. Cohen does not disclose in response to a user editing the online document displayed in the instant messaging window, uploading content edited by the user to a server for saving. However, Lemonik teaches uploading to a server at certain intervals a document being edited collaboratively as the edits are received from the user. See paragraph 29. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen to incorporate the teachings of Lemonik to upload edits to the document to a server, at least because doing so would help avoid collisions between edits being made to the same document by multiple users. Lemonik, paragraph 29.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178